UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7351


JERRY ALEXANDER CANZATER,

                  Plaintiff - Appellant,

             v.

KENNETH SCOTT, Sergeant;      JEREMY   FELDER,   Officer;   OFFICER
HUDSON; OFFICER LIKELY,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Henry M. Herlong, Jr., Senior
District Judge. (0:08-cv-03481-HMH)


Submitted:    January 19, 2010              Decided:   January 27, 2010


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Alexander Canzater, Appellant Pro Se. Daniel C. Plyler,
DAVIDSON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jerry Alexander Canzater appeals the district court’s

orders dismissing with prejudice his 42 U.S.C. § 1983 (2006)

complaint    and     denying          his     subsequent       Fed.    R.    Civ.      P.   59(e)

motion.     The district court referred this case to a magistrate

judge     pursuant        to     28     U.S.C.       § 636(b)(1)(B)          (2006).             The

magistrate    judge        recommended          that    the    complaint       be   dismissed

with prejudice and advised Canzater that failure to file timely

and     specific     objections          to     this    recommendation          could       waive

appellate    review        of    a     district        court    order       based      upon      the

recommendation.           Despite this warning, Canzater failed to timely

object to the magistrate judge’s recommendation.

             The     timely           filing     of     specific        objections          to     a

magistrate        judge’s       recommendation           is    necessary       to      preserve

appellate review of the substance of that recommendation when

the     parties      have        been         warned     of     the      consequences             of

noncompliance.            Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);     see     also       Thomas     v.     Arn,    474     U.S.     140    (1985).

Canzater has waived appellate review by failing to timely file

objections        after    receiving           proper    notice.            Accordingly,          we

affirm     both     orders       from       which     Canzater        appeals.         We     deny

Appellees’ motion to dismiss for lack of jurisdiction.

             We dispense with oral argument because the facts and

legal    contentions           are    adequately        presented       in    the   materials

                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3